

117 HR 572 IH: National Office of New Americans Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 572IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Meng (for herself, Ms. Jayapal, Mr. García of Illinois, Mr. Espaillat, Mr. Torres of New York, Mr. McGovern, Mr. Khanna, Ms. Norton, Mr. Smith of Washington, Ms. Schakowsky, Ms. Velázquez, Mrs. Napolitano, Mrs. Watson Coleman, Mr. Evans, Mr. DeSaulnier, Mr. Neguse, Ms. Tlaib, Ms. Clarke of New York, Mr. Cooper, Ms. Titus, Ms. Jackson Lee, Mrs. Carolyn B. Maloney of New York, Mr. Danny K. Davis of Illinois, Mr. Bowman, Mr. Carson, Ms. Lee of California, Ms. Speier, Mr. Blumenauer, Mrs. Demings, Ms. Ocasio-Cortez, Mr. Gallego, Mr. Jones, Ms. Chu, Ms. Bush, Mrs. Torres of California, Mr. Grijalva, Ms. Omar, Mr. Sires, Mr. Hastings, Mr. Takano, Mr. Swalwell, Mr. Gomez, Ms. Pressley, Ms. Pingree, Ms. Garcia of Texas, Mr. Lieu, Mrs. Trahan, Ms. Newman, Ms. Porter, Mr. Nadler, Mr. Kahele, Mr. Auchincloss, Mr. Horsford, Mr. Johnson of Georgia, Mr. Case, Mr. Crow, Ms. Matsui, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the National Office of New Americans within the Executive Office of the President, and for other purposes.1.Short titleThis Act may be cited as the National Office of New Americans Act.2.DefinitionsIn this Act:(1)DirectorThe term Director means the Director of the National Office of New Americans.(2)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(3)OfficeThe term Office means the National Office of New Americans established by section 3(a).3.National Office of New Americans(a)EstablishmentThere is established within the Executive Office of the President an office to be known as the National Office of New Americans.(b)PurposesThe purposes of the Office are the following:(1)To welcome and support immigrants and refugees in the United States.(2)To promote and support immigrant and refugee integration into, and inclusion in, the social, cultural, economic, and civic life of the United States.(3)To ensure that the Federal Government and Federal agencies promote the pursuit of United States citizenship among immigrants and refugees.(4)To ensure access to quality English language learning programs that support the successful integration of immigrant adults, including by enhancing—(A)employment and career prospects and economic integration; and(B)social integration in local communities and participation in civic life, including engagement with State and local governments, schools, and private and nonprofit community institutions.(5)To improve access to workforce development programs, including by ensuring that such programs meet the demand and the unique language, training, and educational needs of immigrants and refugees.(6)To coordinate the efforts of Federal, State, and local entities to support the effective social, economic, linguistic, and civic integration of immigrants, refugees, and the children of immigrants and refugees.(7)To provide advice and leadership to the President, Members of Congress, and other Federal Government officials on the challenges and opportunities facing such entities with respect to immigrant and refugee integration.(8)To evaluate the scale, quality, and effectiveness of Federal Government efforts with respect to immigrant and refugee social and economic integration, including access to United States citizenship, English language learning, education, and workforce development programs.(9)To identify the anticipated effects of new Federal policies on existing integration efforts and advise the President on how to address potential integration needs and the effects of such policies.(10)With respect to immigrant and refugee integration efforts, to consult on a biannual basis with State and local government officials on challenges and opportunities presented by such efforts.(11)With respect to the activities described in paragraphs (8) through (10), to ensure the inclusion of the perspectives of immigrants and refugees.(12)To submit to the President and the appropriate committees of Congress a biannual report that describes the activities of the Office and the results of the consultation processes described in paragraphs (8) through (11).(c)Director(1)In generalThe Office shall be headed by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate.(2)ResponsibilitiesThe Director shall—(A)establish policies, objectives, and priorities for the Office with respect to immigrant and refugee integration;(B)with the assistance of the Deputy Director for Citizenship and Inclusion, the Deputy Director for Workforce and the Economy, the Deputy Director for Children's Integration Success, and the Associate Director of State and Local Affairs, carry out the purposes of the Office, as described in subsection (b);(C)serve as the Chair of the Federal Initiative for New Americans established under section 4;(D)make recommendations to the President on changes in the organization, management, programs, and budget of the Federal agencies to promote the integration of immigrants and refugees;(E)with respect to efforts to promote United States citizenship and the integration of immigrants and refugees, consult, support, and coordinate with State and local governments; and(F)serve as a member of the Domestic Policy Council and the National Economic Council.(3)Powers of the directorIn carrying out the responsibilities under paragraph (2) and the purposes under subsection (b), the Director may—(A)select, appoint, employ, and fix compensation of such officers and employees as may be necessary to carry out such responsibilities and purposes;(B)with the concurrence of the head of the applicable Federal agency, direct the temporary reassignment within the Federal Government of personnel employed by such Federal agency;(C)use for administrative purposes, on a reimbursable basis, the available services, equipment, personnel, and facilities of Federal, State, and local agencies;(D)procure the services of experts and consultants, in accordance with section 3109 of title 5, United States Code (relating to appointments in the Federal service) at rates of compensation for individuals not to exceed the daily equivalent of the rate of pay payable for level GS–18 of the General Schedule under section 5332 of title 5, United States Code;(E)accept and use donations of property from Federal, State, and local government agencies;(F)use the mail in the same manner as other Federal agencies; and(G)monitor the implementation of immigrant and refugee integration-related activities of the Federal Government, including by—(i)conducting program and performance audits and evaluations of each Federal agency; and(ii)requesting assistance from the Inspector General of the applicable Federal agency in such audits and evaluations.(d)Deputy directors(1)In generalThere shall be in the Office a Deputy Director for Citizenship and Inclusion, a Deputy Director for Workforce and the Economy, and a Deputy Director for Children's Integration and Success, each of whom shall be appointed by the President, in consultation with the Director.(2)Responsibilities(A)Deputy Director for Citizenship and InclusionThe Deputy Director for Citizenship and Inclusion shall, among other duties as assigned by the Director, assist the Director in promoting—(i)inclusion of immigrants and refugees in the social, economic, and civic life of their communities and the United States; and(ii)access to United States citizenship.(B)Deputy Director for Workforce and the EconomyThe Deputy Director for Workforce and the Economy shall, among other duties as assigned by the Director, assist the Director in—(i)promoting participation of immigrants and refugees in the United States workforce; and(ii)increasing the contributions of immigrants and refugees to the United States economy.(C)Deputy Director for Children's Integration SuccessThe Deputy Director for Children's Integration Success shall, among other duties as assigned by the Director, assist the Director in ensuring that Federal policies and programs intended to support the healthy development and educational success of children are effective in reaching and serving the children of immigrant families.(e)Bureau of State and Local Affairs(1)In generalThere is established within the Office a Bureau of State and Local Affairs.(2)Associate director(A)In generalThe Bureau of State and Local Affairs shall be headed by an Associate Director of State and Local Affairs, who shall be appointed by the President, in consultation with the Director.(B)DutiesThe Associate Director of State and Local Affairs shall, among other duties as assigned by the Director, assist the Director in coordinating the efforts of State and local entities to support the economic, linguistic, and civic integration of immigrants, refugees, and the children of immigrants and refugees.(f)LimitationAn individual may not serve as Director, Deputy Director for Citizenship and Inclusion, Deputy Director for Workforce and the Economy, Deputy Director for Children's Integration Success, or Associate Director of State and Local Affairs while serving in any other position in the Federal Government.(g)Access by CongressThe establishment of the Office within the Executive Office of the President shall not affect access to the Office by a Member of Congress or any member of a committee of the Senate or the House of Representatives, including access to—(1)any information, document, or study in the possession of, or conducted by or at the direction of, the Director; or(2)personnel of the Office.4.Federal Initiative on New Americans(a)EstablishmentNot later than 180 days after the confirmation of the Director of the Office, the Director shall establish within the Office a Federal Initiative on New Americans (referred to in this section as the Initiative).(b)PurposeThe purposes of the Initiative are—(1)to welcome and support immigrants and refugees in the United States;(2)to establish a coordinated Federal program to respond effectively to immigrant and refugee integration issues; and(3)to advise and assist the Director in identifying and implementing the necessary policies to carry out such program.(c)MembershipThe Initiative shall be composed of—(1)the Director, who shall serve as Chair;(2)the Secretary of the Treasury;(3)the Attorney General;(4)the Secretary of Commerce;(5)the Secretary of Labor;(6)the Secretary of Health and Human Services;(7)the Secretary of Housing and Urban Development;(8)the Secretary of Education;(9)the Secretary of Homeland Security;(10)the Secretary of State;(11)the Director of the Office of Refugee Resettlement;(12)the Director of the Small Business Administration;(13)the Director of the Office of Management and Budget;(14)the Director of the Bureau of Consumer Financial Protection; and(15)any other individual—(A)invited by the Director to participate; and(B)who occupies a position listed under level I or II of the Executive Schedule, as provided in sections 5312 and 5313 of title 5, United States Code.(d)Duties(1)In generalThe Initiative shall meet at the call of the Chair and perform such duties as the Chair reasonably requires.(2)Coordinated response to immigrant and refugee issuesThe Initiative shall join with Federal agencies in providing a coordinated Federal response to adequately address matters that affect the lives of immigrant and refugee families and local communities with growing immigrant and refugee populations, including access to—(A)English language learning;(B)adult education and workforce training;(C)occupational licensure;(D)early childhood care and education;(E)elementary, secondary, and postsecondary education;(F)health care;(G)naturalization;(H)civic engagement;(I)immigration assistance and legal services;(J)economic development;(K)language access services; and(L)other services the Director identifies as aiding the integration of immigrants and refugees into the social, cultural, economic, and civic life of the United States.(3)Liaison with Federal agencies(A)In generalEach member of the Initiative shall serve as a liaison to the Federal agency of the member to ensure that the Federal agency coordinates with and responds to the recommendations of the Initiative in a timely and meaningful manner.(B)Duties of a liaisonThe duties of each member as a Federal agency liaison include—(i)developing, for the applicable Federal agency, immigrant and refugee integration goals and indicators;(ii)implementing the biannual consultation process described in section 3(b)(10) by consulting with the State and local counterparts of the Federal agency;(iii)reporting to the Initiative on the progress made by the Federal agency in achieving the goals and indicators described in clause (i); and(iv)upon request by the Director and subject to laws governing disclosure of information, providing such information as may be required to carry out the responsibilities of the Director and the functions of the Office.(4)Recommendations of the InitiativeNot later than 1 year after the date on which the Initiative becomes fully operational, and every 2 years thereafter, the Director shall submit to Congress a report that includes the following:(A)Findings from the consultation process described in section 3(b)(10), including a description of the immigrant and refugee integration opportunities offered by, and integration challenges facing, State and local governments.(B)An assessment of the effects of, and recommendations with respect to, pending legislation and executive branch policy proposals.(C)A description of the possible effects of pending legislation and executive branch policy proposals on immigrant and refugee integration.(D)An identification of any Federal program or policy that has a negative impact on immigrants, refugees, and local communities with growing immigrant and refugee populations, as compared to the general population, and recommendations for changes to any such program or policy.(E)Recommendations on legislative solutions to better support the successful integration of immigrants and refugees and the children of immigrants and refugees. 